■El Juez Asociado Se. Hernández,
emitió la opinión del tribunal.
En la presente causa fué presentada ante la Córte de Distrito de Arecibo contra los apelantes Miguel Muñoz Santana y Ramón Muñiz Martínez acusación debidamen-te jurada, que aparece concebida en los términos siguien-tes:
En el nombre y por la autoridad «le “El Pueblo de Puerto Pico.” — Estados Unidos ide América. El Presidente de los Estados Unidos, S. S. — El Pueblo de Puerto Rico contra Miguel Muñoz Santana y Ramón Muñiz Martínez. — En la Corte de Distrito de Arecibo á de mil novecientos. — -El Fiscal General formula acu-sación contra Miguel Muñoz Santana, Juez Electoral que fué del precinto No. 15, ipor delito contra el 'derecho electoral (Felony) cometido como sigue: Allá por el día 18 de octubre de .1904, en una elección general verificada en Puerto Rico en ese año, Miguel Muñozk Santana, entonces Juez de elección idel precinto No. 15, del Distrito electoral de Arecibo, situado dentro del Distrito Judicial del mismo nombre, siendo secundado por Ramón Muñiz Martínez, también Juez del mismo precinto, maliciosa y fraudulentamente, borró de la lista electoral de dicho precinto el nombre’de Manuel Burgos Rosado, siendo éste un elector capacitado para votar en dicho precinto, en el arriba mencionado año, y de este modo, 'priván-dole al mencionado. Manuel Burgos Rosado, del derecho que tiene á votar. — El expresado Ramón 'Muñiz Martínez, consintió y tomó parte en este hecho. Este 'hecho .es contrario á la ley para tal caso prevista, y á la paz y dignidad .del Pueblo de Puerto Rico. — A. G. Stewart. — Fiscal General de P. R. — B. B. Wilcox, IUscál Especial W
*468Habiendo comparecido en 6 de mayo último los convic-tos Miguel Muñoz Santana y Ramón Muñiz Martínez para oír la lectura de su sentencia, fueron preguntados si tenían algunas razones que exponer para impedir que la misma fuera pronunciada, y no habiéndolo hecho, la corte en vista del fallo de convicción que contra ellos había dic-tado el día 3 del propio mayo, dictó sentencia condenán-dolos á la pena de un año de prisión en el presidio depar-tamental de la isla y á pagar las costas por delito ■contra el derecho electoral.'
Contra esa sentencia interpusieron Muñoz Santana y Muñiz Martínez recurso de apelación que su letrado de-fensor sostuvo oralmente cm el acto de la vista y que im-pugnó el fiscal de esta corte por escrito, y oralmente.
La representación de los acusados ha alegado que én la copia de, autos remitida á esta Corte Suprema para la decisión del recurso no aparece que á los acusados se les hiciera lectura de la acusación ni tampoco consta el fallo de convicción.
Nosotros entendemos que en verdad la transcripción de autos es defectuosa, pues el Secretario de la Corte de Dis-trito de Arecibo, dejando de cumplir con el deber que le impone el artículo 356 del Código de Enjuiciamiento Criminal, sólo remitió una copia parcial de los documentos ■obrantes en el récord; pero á los acusados y no á está cor-te incumbía subsanar la deficiencia mediante el ejerci-cio del recurso legal correspondiente, y no' habiéndolo hecho así debemos suponer que la corte de Arecibo proce-dió con arreglo á derecho en la celebración del juicio, mientras no se demuestre lo contrario de una manera sa-tisfatoria'.
Los acusados solicitaron la traslación de la causa al Tribunal de San Juan por creer que en el de Arecibo no podrían obtener un juicio' imparcial, y también uno de aquéllos, ó sea Ramón Muñiz Martínez, interesó el sobre-*469seimiento definitivo de la cansa, porque ante el mismo Tribunal de Arecibo y por el propio delito ya se había visto una vez expuesto en juicio, sin que aparezcan en la transcripción de autos las resoluciones que dictara la corte, ni pliego de excepciones, ni, escrito de exposición de hechos, que puedan servir de base para discutir y resolver tales cuestiones legales.
Examinadas la acusación y las sentencia que en copia tenemos á la vista, no encontramos defecto ó error que puedan invalidarlas.
Procede, pues, se confirme la sentencia que pronunció la Corte de Distrito de Arecibo en 6 de mayo último, con las costas del recurso á cargo de los apelantes.
Confirmada.
Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Eigueras, MacLeary y Wolf.